Case 1:21-cv-00120-MN Document 37 Filed 08/02/21 Page 1 of 6 PageID #: 1118



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 VERTIGO MEDIA, INC. and REMOTE                    )
 MEDIA LLC,                                        )
                                                   )
                Plaintiffs,                        )   C.A. No. 21-120-MN
                                                   )
         V.                                            REDACTED PUBLIC VERSION
                                                   )
                                                   )
 EARBUDS INC.
                                                   )
                                                   )
                Defendant.
                                                   )

                                  Declaration of Justin Good

I, Justin Good, hereby declare as follows:

       1.      My full name is Justin Good, and I am the Senior Server Architect and Chief

Technology Officer ("CTO") for Earbuds Inc ("Earbuds").

       2.      Through my role and work at Earbuds, I have personal knowledge regarding the

architecture of the Earbuds products and services and they interact with each other.
Case 1:21-cv-00120-MN Document 37 Filed 08/02/21 Page 2 of 6 PageID #: 1119
Case 1:21-cv-00120-MN Document 37 Filed 08/02/21 Page 3 of 6 PageID #: 1120
Case 1:21-cv-00120-MN Document 37 Filed 08/02/21 Page 4 of 6 PageID #: 1121
Case 1:21-cv-00120-MN Document 37 Filed 08/02/21 Page 5 of 6 PageID #: 1122
Case 1:21-cv-00120-MN Document 37 Filed 08/02/21 Page 6 of 6 PageID #: 1123
